UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, Senior District Judge.
(8:97-cr-00053-PJM-1; 8:16-cv-02697-PJM)


Submitted:   November 22, 2016            Decided:   November 28, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se. Lindsay Eyler Kaplan,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damon Emanuel Elliott seeks to appeal the district court’s

order dismissing as successive his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)(B)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2012).           When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   motion    states     a    debatable      claim    of    the   denial   of    a

constitutional right.          Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Elliott has not made the requisite showing.                  Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the   materials    before    this   court     and

argument would not aid the decisional process.

                                                                        DISMISSED

                                           2